Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-14 are pending.
Claims 1-3 and 5-14 are amended.  Claim 4 has been canceled. No claims have been added. 

Response to Arguments
Applicant’s arguments, filed June 17, 2022, with respect to Section 112 have been fully considered and are persuasive.  The Section 112 rejections have been withdrawn. 
Applicant's arguments with respect to Section 101 have been fully considered but they are not persuasive. With regards to Section 101, Applicant argues that claim 1 and 10 are amended to recite “a processor ... a set of instructions storable in relation to a non-transient memory device ....”. However, relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea" where those components simply perform their "well-understood, routine, conventional" functions. In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016). “The inclusion of a generic computer to automate activity or behavior that has long existed does not suffice to meaningfully restrict the … patent from preempting the abstract idea ….” Voxathon LLC v. Alpine Elecs. Of America, Inc., No. 2:15-cv00562, Op. at 8-9 (E.D. Tex. Jan. 21, 2016). ("But relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible."). As such, the argument is not persuasive. 
With regards to the arguments regarding section 102, the arguments are persuasive in as much as the incorporation of claim 4, previously rejected under section 103 rendered the rejection moot. 
With regards to the Applicant's arguments with respect to Section 103 have been fully considered and are not persuasive. Applicant’s argument include block quotes from the cited references and a recitation of the amended claims, which the portion previously recited in claim 4 bolded. However, no portion of Applicant's “arguments” presents any statement of a supposed error in the previous rejection. As such, the arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “creating a rule window for an educational institution, the rule window comprising a start time and a stop time; receiving at least one admission application during the rule window from the at least one agent; and if at least one criterion is met, processing the at least one admission application, and if the at least one criterion is not met, rejecting the at least one admission application, wherein creating the rule window comprises configuring the rule window to dynamically adjust at least one of the start time and the stop time as a function of at least one admission factor, the at least one admission factor comprising at least one of: an overall number of admission applicants, a number of spaces remaining in an educational program, a rate at which the at least one admission applicant is applying, an academic quality of the at least one admission applicant, and a change to the educational program.”. Therefore, the claim as a whole is directed to “Student Application Processing”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and a mental process, including concepts performed in the human mind (including an observation, evaluation, judgment, opinion. “Student Application Processing” is considered to be is a method of organizing human activity because the claims are directed to processes normally and regularly performed by humans in college admissions offices.  That is, the decision to determine admission criteria and timing for receiving applications is a human performed function in the business of running an education institution. 
Further, “Student Application Processing” is considered to be is a mental process because the steps can be performed entirely in the human mind.  "[M]ethods which can be performed entirely in the human mind are the types of methods that embody the `basic tools of scientific and technological work' that are free to all men and reserved exclusively to none." CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). As the admissions process of claim 1 can be performed entirely in the human mind, claim 1 is directed to an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claim 1 does not recites using a processor. Related claim 10 recites the following additional elements user interface; and an admissions system communicating data with a post-secondary institution application system. However, these additional elements individually or in combination do not integrate the exception into a practical application. Rather, the additional elements may be implemented by general off the shelf computer systems and amount to using the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 and 10 is directed to an abstract idea.
Claims 1 and 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, individually and in combination, are merely being used to apply the abstract idea to a technological environment. That is, nothing in the limitations provides a significant difference from the human implemented process as ordinary performed for college admissions. Accordingly, claim 1 is ineligible. Independent claim 10 recites substantially similar features and is directed to an abstract ideas based on similar reasoning.
Dependent claims 2, 3, 5-9, and 11-14 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claim 2 further limits the abstract idea of “Student Application Processing” by introducing the element of the educational institution comprises a post-secondary educational institution, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 2 is also non-statutory subject matter.
Dependent claim 3 further limits the abstract idea of “Student Application Processing” by introducing the element of sending the at least one admission application to the education institution; evaluating whether an enrollment opening is available in relation to the at least one admission application; determining whether the at least one admission application is one of accepted and rejected; and if the at least one admission application is accepted, sending at least one corresponding admission notice to the at least one corresponding admission applicant; and if the at least one admission application is rejected, sending at least one corresponding rejection notice to the at least one corresponding admission applicant, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 3 is also non-statutory subject matter.
Dependent claim 5 further limits the abstract idea of “Student Application Processing” by introducing the element of selectively exempting the at least one admission applicant from the at least one criterion, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claim 6 further limits the abstract idea of “Student Application Processing” by introducing the element of specifying at least one throttling criterion; specifying an earliest start time as the start time for activating the rule window; and specifying a latest stop time as the stop time for deactivating the rule window, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 6 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea of “Student Application Processing” by introducing the element of the at least one throttling criterion is at least one of a geographic area, an applicant age, an applicant nationality, an applicant ethnicity, an applicant gender, an applicant religion, an applicant language proficiency, an applicant work experience, at least one applicant grade, an agency identity, an agency quality metric, and is a mathematical value comparison and a logical value comparison, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 7 is also non-statutory subject matter.
Dependent claim 8 further limits the abstract idea of “Student Application Processing” by introducing the element of preventing the at least one agent from submitting the ate least one admission application if the rule window is not active, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 8 is also non-statutory subject matter.
Dependent claim 9 further limits the abstract idea of “Student Application Processing” by introducing the element of preventing multiple rule windows may be created, and each rule window's criterion must be active for an application to be processed, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 9 is also non-statutory subject matter.
Dependent claim 11 further limits the abstract idea of “Student Application Processing” by introducing the element of the user interface is presented on a web browser or on a mobile device, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 11 is also non-statutory subject matter.
Dependent claim 12 further limits the abstract idea of “Student Application Processing” by introducing the element of the admissions system further comprises a web portal, an application server and a database, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 12 is also non-statutory subject matter.
Dependent claim 13 further limits the abstract idea of “Student Application Processing” by introducing the element of the post-secondary institution entrance system further comprises a web portal and a database, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 13 is also non-statutory subject matter.
Dependent claim 14 further limits the abstract idea of “Student Application Processing” by introducing the element of at least one service further comprises at least one of an email module, a notification module, a reporting module and a payment module, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 14 is also non-statutory subject matter.
With regards to the dependent claims, the judicial exception is not integrated into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims include additional elements such as a web browser, a mobile device, a web portal, an application server, a database, and one of an email module, a notification module, a reporting module and a payment module. However, these additional elements individually or in combination do not integrate the exception into a practical application. Rather, the additional elements may be implemented by general off the shelf computer systems and amount to using the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The dependent claims at most apply the abstract idea to a technological environment. That is, nothing in the limitations provides a significant difference from the human implemented process as ordinary performed for college admissions. In view of the forgoing, each of claims 1-3 and 5-14 are directed to an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0189911 to Al-Sulaiman et al. in view of U.S. Patent Application Publication No. 2005/0080756 to Hitchcock et al.
With regards to claims 1 and 10, Al-Sulaiman et al. teaches 
using a processor (paragraph [0176], “The central processing system 1740 may include processing circuitry (e.g., one or more computer processors) 1762 adapted and configured to execute various software applications and components of the platform 1700, in addition to other software applications, such as a medication management system.”);
a user interface for receiving student applications (Fig. 3, paragraph [0006], “FIG. 3 illustrates a screenshot of a scholarship interest inquiry user interface screen;”); 
an admissions system to receive the data from the user interface, the admissions system communicating data with a post-secondary institution application system, the admissions system running at least one service (Fig. 1, paragraph [0023], “FIG. 1 is a diagram of an example environment 100 for a scholarship management system 108. The diagram illustrates a series of interactions between one or more participants and the scholarship management system 108 which identifies potential applicants for one or more offered scholarships, determines priorities for awarding the scholarships to the applicants based on national, economic, and/or university interests, ranks applicants 102 based on an amount of correlation between the applicants 102 and the priorities, and outputs scholarship awards based on the rankings and/or decisions received from one or more scholarship approvers 104. In some implementations, the scholarship management system 108 can also determine a scholarship award amount for the applicants 102 based on current budget allocations, number of applicants, quality of applicants based on a determined applicant quality score (AQS), and the like. The scholarship management system 108 may be associated with a particular university that awards scholarships or another type of scholarship awarding entity, such as an independently operating research lab, government lab or agency, and the like.”);
 wherein the at least one service is a throttling engine service (paragraph [0023], “FIG. 1 is a diagram of an example environment 100 for a scholarship management system 108.”); wherein the throttling engine service enables the steps of: 
creating a rule window for an educational institution, the rule window comprising a start and stop time (paragraph [0037], “For example, student grades that are updated in the current student data 128 may be provided quarterly to the scholarship management system 108 at time periods that correspond to a conclusion of a grading period while the application data 122 may provide bi-annually to the scholarship management system 108 when that correspond to times of the year when an application window opens to receive scholarships.”; paragraph [0042], “The scholarship management engine 162 determines whether the general application window has opened, which corresponds to a predetermined number of days, weeks, or months when applications are received by the scholarship management system 108.”); 
receiving at least one admission application during rule window from the at least one agent (paragraph [0043], “If the general application window has opened, the application management engine 162 triggers prioritization matrix engine 138 to generate a prioritization matrix for the scholarship. The preliminary prioritization matrix can include one or more entries associated with biographical, demographic, academic, and non-academic characteristics of applicants that indicate whether or not the applicant may be a good candidate for the scholarship and corresponding weighting factors indicating a relative amount of importance for the entries”); and 
if at least one criterion is met, processing the student application, and if the at least one criterion is not met, rejecting the at least one admission application (paragraph [0044], “The applicants 102 can submit the applications by accessing a scholarship application UI screen output by the GUI engine 140 through a website, server portal, application interface, and the like. In some aspects, one or more of the data entry fields output to the scholarship application UI screen corresponds to the entries of the prioritization matrix. In addition, access to the scholarship application UI screen is controlled by the user management engine 130. In response to receiving a submitted application, the application management engine 162 validates the submitted data and outputting notifications to the applicants 102 to correct any information in the submitted application that does not conform to predefined criteria for data entry fields of the application and saves the information from the application data entry fields as application data 122.”); 
Al-Sulaiman et al. teaches that the start and stop time for a window may be determined (paragraph [0042]), but fails to explicitly teach the rule window is dynamically adjustable.  However, Hitchcock et al. teaches:
wherein creating the rule window comprises configuring the rule window to dynamically adjust at least one of the start time and the stop time as a function of at least one admission factor, the at least one admission factor comprising at least one of: an overall number of admission applicants, a number of spaces remaining in an educational program, a rate at which the at least one admission applicant is applying, an academic quality of the at least one admission applicant, and a change to the educational program (paragraph [0053], “For example, most institutions have application date windows during which applications, whether electronic or paper, for a particular term are accepted. The forms engine verifies that the application is being submitted within the allowed window. Unlike pre-printed paper applications, however, the invention provides the schools the flexibility of easily changing the application date window, so that the time to apply can be extended if the institution wants to receive additional applications.”, where such a change is a dynamic adjustment of the stop time based on an overall number of applicants).
This part of Hitchcock et al. is applicable to the system of Al-Sulaiman et al. as they both share characteristics and capabilities, namely, they are directed to application processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Al-Sulaiman et al. to include the dynamically adjustable rule window as taught by Hitchcock et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Al-Sulaiman et al. in order to allow institutions to more cheaply and easily adapt their application systems (see paragraphs [0003]-[0006] of Hitchcock et al.).		

With regards to claim 2, Al-Sulaiman et al. teaches the educational institution comprises a post-secondary educational institution (paragraph [0023], “The scholarship management system 108 may be associated with a particular university that awards scholarships or another type of scholarship awarding entity, such as an independently operating research lab, government lab or agency, and the like.”; paragraph [0025], “In some implementations, the applicants 102 can include students affiliated with the university awarding the scholarships, either as students, faculty, researchers, etc. In some implementations, the students affiliated with the university awarding the scholarship are referred to as internal applicants. The applicants 102 can also be external applicants that are not currently affiliated with the university awarding the scholarships.”).

With regards to claim 3, Al-Sulaiman et al. teaches 
sending the at least one admission application to the educational institution (paragraph [0025], “In some implementations, the applicants 102 can include students affiliated with the university awarding the scholarships, either as students, faculty, researchers, etc. In some implementations, the students affiliated with the university awarding the scholarship are referred to as internal applicants. The applicants 102 can also be external applicants that are not currently affiliated with the university awarding the scholarships.”; paragraph [0037], “In one example, the potential applicant ID engine 133 determines whether a preliminary application window has opened, which corresponds to a predefined period of time before a general application window opens when applications are accepted by the scholarship management system 108.”); 
evaluating whether an enrollment opening is available in relation to the at least one admission application (paragraph [0055], “The scholarship approval engine 131 controls the flow of applications through the approvers 104 based on the approval chain for a particular scholarship or scholarship modification request.”); 
determining whether the at least on admission application is on of accepted and rejected (paragraph [0056], “The approver user interface screen provides the approvers the ability to approve or deny a scholarship award to a particular applicant, input an award amount, and input additional information related to why the approver awarded or did not award the scholarship to the particular applicant.”); and 
if the at least one admission application is accepted, sending at least one corresponding admission notice to the at least one corresponding admission applicant; and if the at least one admission application is rejected, sending at least one corresponding rejection notice to the at least one corresponding admission applicant (paragraph [0057], “Once the applications have been routed through the approval chain and the award decision has been determined, the scholarship approval engine 131 triggers awarded scholarship management engine 134 to output awarded scholarship information to the applicants 102 who have been awarded scholarships.”).

With regards to claim 5, Al-Sulaiman et al. teaches selectively exempting the at least one admission applicant from the at least one criterion (paragraph [0027], “The approver network can be separate and independent from any network associated with any other participant in the scholarship management environment 100, such as the external entities 106 or applicants 102. In addition, the data handled and stored by the approvers 104 may be in a different format than the data handled and stored by the other participants of in the scholarship management environment 100.”).

With regards to claim 6, Al-Sulaiman et al. teaches 
specifying at least one throttling criterion (paragraph [0044], “In response to receiving a submitted application, the application management engine 162 validates the submitted data and outputting notifications to the applicants 102 to correct any information in the submitted application that does not conform to predefined criteria for data entry fields of the application and saves the information from the application data entry fields as application data 122.”); 
specifying an earliest start time as the start time for activating the rule window (paragraph [0044], “During the period of time that the general application window is open, the application management engine 162 receives applications for the one or more scholarships submitted by the applicants 102.”); and 
specifying a latest stop time as the stop time for deactivating the rule window (paragraph [0054], “In response to determining that the application window has closed, the scholarship approval engine 131 automatically triggers the ranking engine 160 to rank the received applications for a particular scholarship according to the calculated AQS for each applicant.”).

With regards to claim 7, Al-Sulaiman et al. teaches the at least one throttling criterion is at least one of a geographic area, an applicant age, an applicant nationality, an applicant ethnicity, an applicant gender, an applicant religion, an applicant language proficiency, an applicant work experience, at least one applicant grade, an agency identity, an agency quality metric, and is a mathematical value comparison, and a logical comparison (paragraph [0044], “In some implementations, the extracted applicant attributes that make up the applicant attribute vector correspond to the one or more entries of the generated prioritization matrix. For example, the applicant attribute vector can include entries associated with biographical, demographic, academic, and non-academic characteristics of the applicants 102.”).

With regards to claim 8, Al-Sulaiman et al. teaches preventing the at least one agent from submitting the at least one admission application if the rule window is not active (paragraph [0054], “In response to determining that the application window has closed, the scholarship approval engine 131 automatically triggers the ranking engine 160 to rank the received applications for a particular scholarship according to the calculated AQS for each applicant. In response to receiving the ranked applicants from the ranking engine 160, the scholarship approval engine 131 routes the applications through the approval chain.”).

With regards to claim 9, Al-Sulaiman et al. teaches creating the rule window comprises creating a plurality of rule windows (paragraph [0037], “In one example, the potential applicant ID engine 133 determines whether a preliminary application window has opened, which corresponds to a predefined period of time before a general application window opens when applications are accepted by the scholarship management system 108.”; paragraph [0044], “In some aspects, one or more of the data entry fields output to the scholarship application UI screen corresponds to the entries of the prioritization matrix. … In response to receiving a submitted application, the application management engine 162 validates the submitted data and outputting notifications to the applicants 102 to correct any information in the submitted application that does not conform to predefined criteria for data entry fields of the application and saves the information from the application data entry fields as application data 122.”),
wherein processing the at least one admission application comprises processing the at least one admission application only if the at least one criterion is met and if the rule window is active (paragraph [0054], “In response to determining that the application window has closed, the scholarship approval engine 131 automatically triggers the ranking engine 160 to rank the received applications for a particular scholarship according to the calculated AQS for each applicant.”; paragraph [0056], “The approver user interface screen provides the approvers the ability to approve or deny a scholarship award to a particular applicant, input an award amount, and input additional information related to why the approver awarded or did not award the scholarship to the particular applicant.”).

With regards to claim 11, Al-Sulaiman et al. teaches the user interface is presented on one of a web browser and on a mobile device (paragraph [0044], “The applicants 102 can submit the applications by accessing a scholarship application UI screen output by the GUI engine 140 through a website, server portal, application interface, and the like.”).

With regards to claim 12, Al-Sulaiman et al. teaches the admissions system comprises a web portal, an application server and a database (paragraph [0033], “In some implementations, the data management engine 142 processes the data received by the data mining/collection engine 136 and loads extracted data to the application data 122, which can be a database of data files of the scholarship applications received from the applicants 102.”; paragraph [0044], “The applicants 102 can submit the applications by accessing a scholarship application UI screen output by the GUI engine 140 through a website, server portal, application interface, and the like.”).

With regards to claim 13, Al-Sulaiman et al. teaches the post-secondary institution system comprises a web portal and a database (paragraph [0033], “In some implementations, the data management engine 142 processes the data received by the data mining/collection engine 136 and loads extracted data to the application data 122, which can be a database of data files of the scholarship applications received from the applicants 102.”; paragraph [0044], “The applicants 102 can submit the applications by accessing a scholarship application UI screen output by the GUI engine 140 through a website, server portal, application interface, and the like.”).

With regards to claim 14, Al-Sulaiman et al. teaches the at least one service further comprises at least one of an email module, a notification module, a reporting module and a payment module (paragraph [0041], “The scholarship interest inquiry can be output to the applicants 102 via any type of messaging medium, such as email, text message, notification on webpage or electronic device application, etc.”). 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629